DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “wherein the reheat circuit further includes a shutoff leg along the downstream leg to prevent hot gas discharged from the compressor from entering the reheat circuit when the system is operating in the cooling mode” (as per claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expansion device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a shutoff leg along the downstream leg to prevent hot gas discharged from the compressor from entering the reheat circuit when the system is operating in the cooling mode". This limitation is unclear and confusing because is unclear how a leg (line or conduit) prevents hot discharge gas from the compressor from entering the reheat circuit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. (US 20110079032), hereinafter referred to as Taras, in view of Craig (US 20150204586), hereinafter referred to as Craig.

Re claims 1 and 3, Taras teaches (Fig 1) a heat pump system for conditioning air in a space, comprising:
a heat pump loop (20) comprising a refrigerant circuit that fluidly interconnects:
a compressor (22);
a source heat exchanger (26);
a space heat exchanger (30) for cooling or heating the air in the space;
a reversing valve (24) configured to alternately direct refrigerant flow from the compressor to one of the source heat exchanger and the space heat exchanger and to alternately return flow from the other of the source heat exchanger and the space heat exchanger to the compressor;
a reheat circuit (circuit for 34) comprising a reheat heat exchanger (34), an upstream leg (line upstream to 34), a downstream leg (line downstream to 34), wherein the reheat heat exchanger is configured to reheat the air when the system is in a dehumidification mode (e.g. ¶ 5, “The reheat cycle is utilized to provide a dehumidification function”) and operate as an auxiliary condenser when the system is in a heating mode (e.g. ¶ 19, “the heating mode of operation, it will contain high pressure refrigerant vapor, and the remaining refrigerant charge will be pushed into the condenser 30 to compensate for the lack of refrigerant charge there. At the same time, since a combined condenser, which includes both heat exchangers 30 and 34, allows for discharge pressure reduction and further refrigerant charge balance”), wherein the space heat exchanger and the reheat heat exchanger are positioned in an air flow path for conditioning the air in the space (e.g. ¶ 16, “An air-moving device such as a fan 32 moves air over the indoor heat exchanger 30, and the reheat heat exchanger 34, and into an environment to be conditioned X”);
an expansion device (28) positioned downstream of the source heat exchanger and upstream of the space heat exchanger;
a 3-way valve (36) positioned between the compressor, the reversing valve, and the reheat heat exchanger and configured to direct refrigerant flow from the compressor and selectively to the reversing valve and to the reheat heat exchanger (Fig. 1),
Taras does not explicitly teaches the limitation of a reheat bypass valve joining the upstream leg and the downstream leg wherein the reheat bypass valve is positioned between the 3-way valve and the reversing valve to modulate refrigerant flow through the reheat heat exchanger.
However, Craig teaches (Fig 1) a heat pump system comprising a reheat bypass valve (68) joining an upstream leg (left line to 54) and a downstream leg (right line to 54); wherein the reheat bypass valve is positioned between a 3-way valve (see three way valve connecting 56 and 66) and a valve (64, 73) to modulate refrigerant flow through a reheat heat exchanger (54).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary to modified Taras and integrated a reheat bypass valve joining the upstream leg and the downstream leg wherein the reheat bypass valve is positioned between the 3-way valve and the reversing valve to modulate refrigerant flow through the reheat heat exchanger, as taught by Craig, in order to more accurately control the bypass of reheat coil in case of redundancy. 
Taras does not explicitly teach the limitation of the source heat exchanger for exchanging heat with a source liquid.
However, the examiner takes Official Notice that the fact of using a liquid to liquid heat exchanger and thus using liquid a source falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary to modified Taras and integrated the source heat exchanger for exchanging heat with a source liquid, in order to provide heating for a liquid. 

Re claim 2, Taras, as modified, teaches the heat pump system of claim 1. Taras does not explicitly teach the limitation wherein the compressor is a variable speed compressor. However, the examiner takes Official Notice that the fact of using a variable speed compressor falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary to modified Taras and integrated wherein the compressor is a variable speed compressor, in order to provide variable capacity. 

Re claim 4, Taras, as modified, teaches the heat pump system of claim 1. Taras further teaches wherein the space heat exchanger is a refrigerant-to-air space heat exchanger (implicit see ¶ 16).

Re claim 5, Taras, as modified, teaches the heat pump system of claim 1. Taras further teaches wherein the source heat exchanger is operable as either a condenser or an evaporator (e.g. ¶ 18, “heat exchanger 26 serves as a condenser” … “heat exchanger 26 becomes an evaporator”).

Re claim 6, Taras, as modified, teaches the heat pump system of claim 5. Taras further teaches wherein the space heat exchanger is operable as either a condenser or an evaporator (e.g. ¶ 18, “heat exchanger 30 serves as an evaporator” … “heat exchanger 30 becomes a condenser”).
Re claim 7, Taras, as modified, teaches the heat pump system of claim 1. Taras further teaches wherein the expansion device is a bi-directional expansion device (e.g. 15, “single bi-directional expansion device”).

Re claim 8, Taras, as modified, teaches the heat pump system of claim 7. Taras does not explicitly teach the limitation wherein the bi-directional expansion device is an electronic bi-directional expansion device. However, the examiner takes Official Notice that the fact of using an electronic bi-directional expansion device falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary to modified Taras and integrated wherein the bi-directional expansion device is an electronic bi-directional expansion device, in order to provide variable capacity. 

Re claim 9, Taras, as modified, teaches the heat pump system of claim 1. Taras does not explicitly teach the limitation wherein the reheat bypass valve is bi-directional. However, the examiner takes Official Notice that the fact of using a bi-directional valve falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary to modified Taras and integrated wherein the bi-directional expansion device is an electronic bi-directional expansion device, in order to allow reverse flow during heating. 

Re claim 11, Taras, as modified, teaches the heat pump system of claim 1. Taras teaches a fan (32). Taras does not explicitly teach the limitation the fan including a variable airflow fan associated with the space heat exchanger. However, the examiner takes Official Notice that the fact of using a variable airflow fan falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary to modified Taras and integrated a variable airflow fan associated with the space heat exchanger, in order to provide variable capacity. 

Re claim 12, Taras, as modified, teaches the heat pump system of claim 1. Taras teaches wherein to operate the system in a cooling mode (see ¶ 18, “cooling mode”): the 3-way valve is configured to inactivate the reheat circuit and direct refrigerant flow from the compressor and to the reversing valve; and the reversing valve is configured to direct refrigerant flow from the 3-way valve to the source heat exchanger and to return flow from the space heat exchanger to the compressor (e.g. ¶ 18, “In the cooling mode of operation, the outdoor microchannel heat exchanger 26 serves as a condenser, and the indoor heat exchanger 30 serves as an evaporator. The condenser 26 contains a high pressure refrigerant mixture of liquid and vapor and the evaporator 30 contains a low pressure refrigerant mixture of liquid and vapor”).

Re claim 14, Taras, as modified, teaches the heat pump system of claim 12. Taras teaches wherein to operate the system in the dehumidification mode: the 3-way valve is configured to direct refrigerant flow from the compressor to the reheat circuit and subsequently to the reversing valve; and the reversing valve is configured to direct refrigerant flow from the reheat circuit to the source heat exchanger and to return flow from the space heat exchanger to the compressor (e.g. ¶ 5, “The reheat cycle is utilized to provide a dehumidification function, while keeping temperature essentially the same, and enhance refrigerant system dehumidification capability. Typically, the air is cooled at the main indoor heat exchanger, which serves as an evaporator in a cooling mode of operation. By cooling the air at the evaporator below the temperature desired for the environment to be conditioned, additional moisture amount can be removed from the air stream. That air then passes over the reheat heat exchanger where it is heated back toward the target temperature”).

Re claim 15, Taras, as modified, teaches the heat pump system of claim 12. Taras teaches wherein to operate the system in the heating mode (e.g. ¶ 19, “heating mode”): the 3-way valve is configured to direct refrigerant flow from the compressor to the reheat circuit and subsequently to the reversing valve; and the reversing valve is configured to direct refrigerant flow from the reheat circuit to the space heat exchanger and to return flow from the source heat exchanger to the compressor (e.g. ¶ 19).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras, in view of Uselton, as applied to claim 1, in view of Zhang (US Pat No. 7,210,303), hereinafter referred to as Zhang.

Re claim 10, Taras, as modified, teaches the heat pump system of claim 1. Taras does not explicitly teach the limitation of further including a variable-capacity liquid pump configured to circulate the source liquid to or from the source heat exchanger. However, Zhang teaches a variable-capacity liquid pump (34) configured to circulate the source liquid to or from a source heat exchanger (40) (C4-lns 49-51, “variable speed water pump 34”). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary to modified Taras and integrated a variable-capacity liquid pump configured to circulate the source liquid to or from the source heat exchanger, as taught by Uselton, in order to provide heating for a liquid. 

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. (US 20110079032), hereinafter referred to as Taras, in view of Uselton (US 6826921), hereinafter referred to as Uselton.

Re claim 16, Taras, as modified, teaches the heat pump system of claim 1. Taras does not explicitly teach the limitation of further including a controller comprising a processor and memory on which one or more software programs are stored, the controller configured to control operation of the reversing valve, the reheat bypass valve, the 3-way valve, the expansion device, and the compressor. However, Uselton teaches a controller (186) comprising a processor and memory on which one or more software programs are stored, the controller configured to control operation of a reversing valve (136), a reheat bypass valve (170), a 3-way valve (146), an expansion device (150), and a compressor (132) (see Fig 4-5 further by controlling all those components as shown). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary to modified Taras and integrated a controller comprising a processor and memory on which one or more software programs are stored, the controller configured to control operation of the reversing valve, the reheat bypass valve, the 3-way valve, the expansion device, and the compressor, as taught by Uselton, in order to provide more control. 

Re claim 17-20, Taras, as modified, teaches the heat pump system of claim 16. Taras, as modified, teaches all of the function being claimed as rejected on claims 1, 12, 14, 15, except for the controller being configured to perform such function. However, the general concept of automating a manual control system falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skilled in the art to configured the controller to perform the claimed funcitons, since it has been held that broadly providing a mechanism or automatic means to replace manual activity which has accomplish the same results involves only routine skill in the art. In re Venner, 120 USPQ 192.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/18/2022